DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed 1/11/2022 has/have been considered by the Examiner.  The submission is in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsson et al. (“Microbial invasion and cytokine response in amniotic fluid in a Swedish population of women in preterm labor.” Acta Obstet Gynecol Scand. 2003 Feb;82(2):120-8. doi: 10.1034/j.1600-0412.2003.00047.x) in view of Kacerovsky et al. (The Journal of Maternal-Fetal and Neonatal Medicine, 2013; 26(5): 463–468) and Songthamwat et al. (International Journal of Women’s Health 2018:10 317–323.)

Claimed invention
The claims are drawn to a method for evaluating and reducing the risk of preterm birth in an individual comprising two steps:
measuring the expression of at least one of these proteins in the amniotic fluid of the individual: 
myeloperoxidase (MPO), 
lactotransferrin (LTF), 
superoxide dismutase 2 (SOD2), or 
glutathione-disulfide reductase (GSR), 
and 
administering an effective amount of a therapeutic agent,

wherein, a higher expression level of at least one of the proteins in the amniotic fluid, relative to the expression levels of the corresponding protein in an amniotic fluid sample that is not at the risk of preterm birth, is indicative of the individual having the risk of preterm birth.




Prior art
Jacobsson taught that amniotic fluid from pregnant women was collected for analyzing the levels of biomarkers to predict preterm labor/birth:
“The main findings in this study were that in a Scandinavian population presenting with PTL 16% detectable levels of microorganisms in the AF [amniotic fluid] and approximately 49% had intra-amniotic inflammation. Intra-amniotic inflammation is a good predictor of PTB [preterm birth] (<34 weeks) and delivery within 7 days, and is a better marker of PTB than intra-amniotic infection.”
See Jacobsson paragraph bridging pp. 123-124.
Jacobsson also taught that therapy should be provided to these women to prevent and treat preterm labor if they had an increased level of the biomarker. Indeed, the detection of a biomarker offer guidance for administration of appropriate antibiotics or corticosteroids:
“It has also been shown in several studies that proinflammatory cytokines such as interleukin (IL)-6 and chemokines such as IL-8 are elevated in AF [amniotic fluid] preceding PTB [preterm birth] (references removed). There are, however, no studies from northern Europe based on transabdominal AF retrieval and focusing on the relationship between microbial invasion of the amniotic cavity, intra-amniotic inflammation and PTL. Such basic information is required in order to develop strategies for the prevention and treatment of PTL and its consequences in this region.”
See Jacobsson, p. 121, left col.
“Theoretically, detection of bacteria in the AF/or intra-amniotic inflammation may offer guidance for administration of appropriate antibiotics to mother and neonate, withdrawal of tocolytics and timing of corticosteroid administration and delivery.”
See Jacobsson, p. 121, left col.

While Jacobsson teaches that pregnant women with increased levels of biomarkers for preterm labor/birth in amniotic fluid should be treated for preterm labor/birth, Jacobsson does not expressly teach 1) MPO as the biomarker or 2) nifedipine as the therapeutic agent. However, MPO was described in the prior art as a biomarker for determining the potential for a pregnant woman to have a preterm labor/birth and nifedipine was already used as a therapeutic for pregnant woman at risk for a preterm labor/birth.

Regarding 1) MPO as the biomarker: Kacerovsky teaches that a substantial part of preterm deliveries is caused by preterm prelabor rupture of membranes (pPROM). See p. 463, left col. Kacerovsky collected amniotic fluid to determine the myeloperoxidase (MPO) concentration in pPROM pregnancies and confirmed that increased amniotic fluid MPO plays a role in preterm prelabor rupture of the membrane pathophysiology. See abstract. 

Regarding 2) nifedipine as the therapeutic agent: Songthamwat teaches nifedipine, a calcium channel blocker, has been commonly used in the treatment of pregnant women with risk of preterm labor with dilation of the cervix with good results. See p. 320, right col. Nifedipine treatment works by inhibiting uterine contractions in threatened-preterm labor. See ‘Conclusion’ section at p. 322. Songthamwat further teaches that although tocolytic drugs may cause complications, they can also be used to inhibit uterine contractions to prevent and treat preterm labor. See p. 320, first and third paragraphs under ‘Discussion’; see also ‘Conclusion’ at p. 322.

The concept of analyzing amniotic fluid to measure for levels of a biomarker of potential prelabor complications and then administering a therapeutic agent to prevent prelabor is taught be Jacobsson. One of ordinary skill in the art would have found it obvious to administer nifedipine to a pregnant woman who has been determined to have increased myeloperoxidase (MPO) in the amniotic fluid because increased MPO in the amniotic fluid has been taught to play a role in preterm prelabor rupture of membranes (pPROM) pathophysiology (Kacerovsky) and nifedipine is a known drug used to decrease uterine contractions and known to treat women who are at risk of prelabor (Songthamwat). The artisan would have reasonably expected that nifedipine would beneficially decrease uterine contractions in women at risk of prelabor, reduce the chance of going into labor too early and prevent preterm birth.

Claim 2 limits claim 1, wherein the therapeutic agent comprises at least one of the following: progesterone, cervical cerclage, pessary, corticosteroid, or tocolytic agent. Claim 3 limits claim 2, wherein the tocolytic agent is a calcium channel blocker, a nonsteroidal anti-inflammatory drug (NSAID), antibiotics, a (3-adrenergic receptor agonist, or magnesium sulfate. Claim 4 limits claim 3, wherein the calcium channel blocker is nifedipine. Songthamwat teaches nifedipine, which is a calcium channel blocker and a tocolytic agent. See p. 320, right col.
 
	Claim 5 depends from claim 3, wherein the NSAID is indomethacin and Claim 6 depends from claim 3, wherein the β-adrenergic receptor agonist is terbutaline. However, Claims 5 and 6 as currently presented do not necessarily require the therapeutic agent to be indomethacin or terbutaline. They only limit the NSAID and β-adrenergic receptor agonist, respectively, if either one of these is chosen from the alternative options provided in Claim 3. Neither Claim 5 or 6 require the therapeutic to be an NSAID or a β-adrenergic receptor agonist. Therefore, the prior art need not teach them to meet the limitations of Claim 5 or 6.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/Examiner, Art Unit 1629                  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629